 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       GUILLERMO TRUJILLO CRUZ,                        Case No. 1:20-cv-00124-AWI-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S THIRD
                                                         MOTION FOR COPY OF ORIGINAL
13            v.                                         COMPLAINT
14       BALLESTEROS,                                    (ECF No. 17)
15                       Defendant.
16

17           Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19           Plaintiff initiated this action on January 23, 2020. (ECF No. 1.) As the original complaint

20   lacked the required signature, on January 27, 2020, the Court ordered the original complaint

21   stricken from the record and directed Plaintiff to file a signed complaint. (ECF No. 4.) Plaintiff

22   properly filed a signed complaint on February 14, 2020.1 (ECF No. 6.)

23   ///

24
     1
       On February 18, 2020, the Court issued findings and recommendations recommending that
25   Plaintiff’s motion to proceed in forma pauperis be denied pursuant to 28 U.S.C. § 1915(g) and
26   that Plaintiff be ordered to pay the $400.00 initial filing fee in full to proceed with this action.
     (ECF No. 11.) Those findings and recommendations were served on Plaintiff and he was advised
27   that any objections were to be filed within fourteen (14) days. (Id.) Following the Court’s partial
     grant of Plaintiff’s request for extension of time to file his objections, Plaintiff’s objections are
28   currently due on or before March 30, 2020. (ECF No. 15.)
                                                         1
 1          Currently before the Court is Plaintiff’s third motion to obtain a copy of the original

 2   complaint, filed March 13, 2020. (ECF No. 17.) As in his first motion, Plaintiff argues that he

 3   requires a copy of the original complaint, with all supporting exhibits, in order to comply with the

 4   Court’s order for him to file a signed a complaint. (Id.) However, as noted above and in the

 5   Court’s order denying his first motion to obtain a copy of the original complaint, Plaintiff has

 6   already submitted a properly signed complaint in this action, which was filed as the First

 7   Amended Complaint in this action on February 14, 2020. (ECF No. 6.) As such, Plaintiff has not

 8   provided a reason for the Court to provide him with a free copy of the original complaint.

 9          Moreover, Plaintiff is reminded for the third time that the Clerk of the Court does not

10   ordinarily provide free copies of case documents to parties, and Plaintiff is responsible for

11   maintaining his own records for this proceeding. Further, even if Plaintiff were proceeding in

12   forma pauperis in this action, that status would not entitle him to free copies of documents from

13   the Court. E.g., Hullom v. Kent, 262 F.2d 862, 863 (6th Cir. 1959.) The Clerk charges $0.50 per

14   page for copies of documents. See 28 U.S.C. § 1914(b). Copies of up to twenty pages may be

15   made by the Clerk’s Office at this Court upon written request, prepayment of the copy fees, and

16   submission of a large, self-addressed stamped envelope.

17          Accordingly, Plaintiff’s third motion for a copy of the original complaint, (ECF No. 17),

18   is HEREBY DENIED. Further motions to obtain free copies of documents in this action that do

19   not present new or different circumstances demonstrating good cause for the request will be

20   summarily denied.
21
     IT IS SO ORDERED.
22

23      Dated:     March 18, 2020                              /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
